DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18), in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden between the compounds of Group I and Group II, and that a search of claim 19 would inevitably include to a search of claim 1, and vice versa.  This is not found persuasive because the examiner disagrees with the applicant’s argument that “there is no serious search burden”; examiner notes that Group I is a product while Group II is a process; searching a product requires a substantially different search strategy than searching for a process, even if some portion of the process includes a product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/06/2022.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 09/06/2022 has been entered. Claim 19 has been amended and no claims have been added or cancelled. Claims 19-20 are withdrawn due to a restriction/election requirement.
Accordingly, claims 1-20 are pending with claims 1-18 under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15-16 recite the limitation “average grain ratio”, which is indefinite, as the claims do not specify what the ratio is referring to – a ratio can be a ratio of any two numerical values, and the claims do not specify what property/characteristic of the grain(s) is/are included in the ratio. E.g. it is unclear if the ratio is a ratio of mass, length, width, height, density, particle size distribution, or other properties. The limitation is indefinite because it is unclear what the intended subject matter is to be protected (MPEP 2173.04).
	In the interest of compact prosecution, “average grain ratio” will be interpreted as “average grain aspect ratio”, per [0081] of the specification, which is definite; “aspect ratio” is a known term in the art that is defined by dividing the longest and shortest dimensions of a particle by one another. The applicant is recommended to amend the limitation to “average grain aspect ratio”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jou et al. (US 20150368772 A1) in view of Curran et al. (US 20160237586 A1) and Misra et al. (US 20180016667 A1).
Regarding claims 1 and 3-14, Jou teaches a modified 6063 Alloy containing 0.53 wt% Mg and 0.41 wt% Si (Table 2, [0027]-[0029], [0045], [0055]-[0056]) as follows:
Element (wt %)
Instant claim 1
Jou; modified
6063 alloys
Location
Cu
0.051-0.10
>0 to 0.10
[0055]
Cr
0.01-0.10
>0 to 0.10
[0035]-[0036]
Zn
0.02-0.20
>0 to 0.10
[0056]
Mn
0.03-0.10
>0 to 0.16
[0033]-[0034]
Fe
≤0.10
0.02-0.16
[0029]
Si
≤0.35
0.41
Table 2, [0027]
Mg
≤0.45
0.53
Table 2, [0027]
Al
Balance
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Jou is silent regarding the claimed b* ranges of -2 to 2 and L* ranges from 70 to 100 as claimed in claim 1, or the b* ranges as claimed in claims 3-14.
Curran teaches methods of treating metal alloy substrates (Abstract) such as 6000 series aluminum alloys [0077], and further teaches that the L*a*b* color space is a model used to plot colors of an object according to color opponents, L* corresponding to an amount of lightness or brightness (higher L* meaning higher lightness/brightness), a* corresponding to amounts of green and magenta, and b* corresponding to amounts of blue and yellow; negative a* values indicate a green color while positive a* values indicate a magenta color; negative b* values indicate a blue color and positive b* values indicate a yellow color [0051].
Curran further teaches that substrates that include copper can impart a yellowish appearance in aluminum alloy substrates subsequent to anodizing processes [0045]-[0046], while zinc alloying elements can impart a blue hue [0046]. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the Zn and Cu contents within the ranges disclosed by Jou, to predictably lead to an aluminum alloy having a b* value that has a very neutral color on the b* scale – that is, a color that is neither too blue (more negative b* value), nor too yellow (more positive b* value), but rather, as close to a value of 0 as possible, which meets the b* value of claim 1. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed b* values in claims 3-14 by simply varying the Cu and/or Zn contents to arrive at the claimed ranges.
Curran is silent regarding the L* value being in a range from 70 to 100.
Misra teaches aluminum alloys having high strength and cosmetic appeal (Title, Abstract), and further teaches that by controlling the Fe level, the alloys can appear less dark, i.e. have a lighter color, after anodization treatment [0116].
Thus, in view of Jou’s alloy containing an Fe content that lies within the claimed range, and the alloy of Jou being substantially identical to the claimed alloy, it is prima facie expected that Jou’s alloy possesses an L* value in the range of 70 to 100, absent evidence to suggest otherwise. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy of Jou by varying the Fe content within the disclosed ranges to predictably achieve an L* value of 70-100, in order to predictably achieve a brighter/lighter finish for cosmetic purposes.
Regarding claim 2, Jou in view of Curran and Misra teach the alloy of claim 1 above. Jou’s alloy is not required to contain the elements listed in claim 2, which meets the claimed lower bounds of 0% of all of the listed elements in claim 2.
Regarding claims 15-16, Jou in view of Curran and Misra teach the alloy of claim 1 above. Although Jou does not explicitly teach that the alloy gas an average grain aspect ratio of 0.7-1.45 (in claim 15) or from 1.0-1.2 (in claim 16), it appears from Figs. 2A-2B (2B is the inventive Sample A alloy) that the grains have a uniform/equiaxed shape grain structure, which means that the aspect ratio of the grains is round/uniform, i.e. very close to 1. Furthermore, Jou teaches that the homogenization treatment converts the β-AlFeSi elongated particles to α-AlFeSi particles which are more round/have a lower aspect ratio [0022]. Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a grain aspect ratio of close to 1, as doing so would improve the anodized surface quality and reduce anodization defects [0022].
Regarding claims 17-18, Jou in view of Curran and Misra teach the alloy of claim 1 above, and Jou further teaches that the aluminum product in some embodiments is extruded [0066], [0077], meeting the “extruded part” limitation in claim 17. Although not explicitly stated, it is prima facie expected that the modified 6063 alloy of Jou has the same or substantially identical yield strength (claim 17) of at least 200 MPa, tensile strength of at least 235 MPa (claim 17), and hardness of at least 75 Vickers, in view of the same/substantially identical composition and processing conditions. This is further evidenced by Misra who discloses that 6063 alloys (understood to be unmodified, unlike Jou’s 6063 alloy which is modified for improved properties) have a yield strength of 214 MPa (Misra, [0003]). Further yet, 6000 series alloys can be precipitation hardened (Jou, [0062]); thus it would simply be a matter of routine experimentation to achieve a higher-hardness 6063 alloy, which would naturally harden through natural aging – a process known in the metallurgical arts in which 6000 series aluminum alloys increase in strength and hardness over time under ambient conditions due to precipitation hardening.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." (MPEP 2112 V.).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Aluminum Association (NPL; “International Alloy Designations and Chemical Composition Limits for Wrought Aluminum and Wrought Aluminum Alloys”, January 2015, p. 10; hereinafter referred to as “The AA”) discloses chemical composition alloys for 6000 series alloys including AA 6063.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735